Case 1:19-cv-00331-LO-MSN Document 157-7 Filed 02/24/21 Page 1 of 2 PageID# 2311




                            EXHIBIT F
Case 1:19-cv-00331-LO-MSN Document 157-7 Filed 02/24/21 Page 2 of 2 PageID# 2312




             TELEPHONE: 1-212-558-4000
                                                                           125 Broad Street
              FACSIMILE: 1-212-558-3588
                WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                        ______________________

                                                                         LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                          BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                BEIJING • HONG KONG • TOKYO

                                                                                    MELBOURNE • SYDNEY




                                                                        September 8, 2020

       Via E-mail

       Michael J. Melkersen, Esq.,
          The Law Offices of Michael J. Melkersen, P.C.,
               5 Surfside Road,
                   Humacao, Puerto Rico 00791.

                        Re:        Garcia, et al, v. Volkswagen Group of America, Inc., et al.,
                                   Case No. 1:19-cv-331-LO-MSN

       Dear Michael:

                      On behalf of Defendant Volkswagen Group of America, Inc., documents
       bearing production numbers VWGOA-00000001–VWGOA-00003827 are being
       transmitted to you today in response to Plaintiffs’ First Requests for Production to
       Defendant Volkswagen Group of America, Inc. via Sullivan & Cromwell’s file-sharing
       site, MoveIt.

                       The enclosed documents have been designated “CONFIDENTIAL”
       pursuant to the parties’ agreement, and have been encrypted. The password will be sent
       separately via e-mail by one of my colleagues.

                                                 *       *      *

                        Let us know if you have any questions or concerns about the foregoing.

                                                                        Sincerely,

                                                                        /s/ Suhana S. Han

                                                                        Suhana S. Han

       cc:    Counsel of record
